235 U.S. 371 (1914)
BERWIND-WHITE COAL MINING COMPANY
v.
CHICAGO AND ERIE RAILROAD COMPANY.
No. 92.
Supreme Court of United States.
Argued December 3, 1914.
Decided December 14, 1914.
ERROR TO THE APPELLATE COURT, FIRST DISTRICT, STATE OF ILLINOIS.
*372 Mr. Henry T. Martin, with whom Mr. Edward D. Pomeroy was on the brief, for plaintiff in error.
*374 Mr. Edward W. Rawlins, with whom Mr. William J. Calhoun and Mr. Will H. Lyford were on the brief, for defendant in error.
*373 Memorandum opinion by direction of the court by MR. CHIEF JUSTICE WHITE.
The judgment which is under review awarded demurrage *375 on carloads of coal shipped by the plaintiff in error from West Virginia to Chicago, there to be reconsigned. (171 Ill. App. 302.) There are only two alleged Federal contentions:
1. That allowing the demurrage conflicted with the Act to Regulate Commerce because no tariff on the subject was filed or published. The fact is that the railroad had complied with the law as to filing tariff sheets and had also long before the time in question filed a book of rules of the Chicago Car Service Association, of which it was a member, relating to liability for demurrage and a few days after had written the Commission a letter stating that the demurrage charge would be one dollar per day. The argument is that such documents were not sufficiently formal to comply with the law and hence afforded no ground for allowing demurrage. But the contention is without merit. The documents were received and placed on file by the Commission without any objection whatever as to their form and it is certain that as a matter of fact they were adequate to give notice. Equally without merit is the insistence that there was no proof that the documents were posted for public inspection. Texas & Pac. Ry. v. Cisco Oil Mill, 204 U.S. 449; Kansas City So. Ry. v. Albers Comm. Co., 223 U.S. 573, 594; United States v. Miller, 223 U.S. 599.
2. Conceding that a tariff concerning demurrage was filed, it is insisted it only authorized demurrage at destination and the cars never reached their destination, but were held at a place outside of Chicago. The facts are these: The storage tracks of the railroad for cars billed to Chicago for reconsignment were at Hammond, Indiana, a considerable distance from the terminals of the company nearer the center of the city, but were convenient to the belt line by which cars could be transferred to any desired new destination, and the holding on such tracks of cars consigned as were those in question was in accordance with *376 a practice which had existed for more than twenty years. Under these circumstances the contention is so wholly wanting in foundation as in fact to be frivolous.
Affirmed.